        Case 1:21-cv-10265-ADB Document 27 Filed 05/07/21 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                                                    for the
                            DISTRICT OF MASSACHUSETTS



               WlLLlAM VEAL
                                        Plaintiff


                                                                        Civil Action No:
                                                                        1:21-CV-10265-MBB
               v.



COMMISIONER OF BOSTON CENTERS FOR
YOUTH & FAMILES, ET AL________________
                               Defendants




  MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS THE
                    AMENDED COMPLAINT




                                             OVERVIEW

Defendants Thomas F. Bowe and Thomas Bowe, CPA (hereinafter Bowe) submit this

memorandum of law in support of his motion to dismiss and remove him as a Defendant from

this action pursuant to the Federal Rules of Civil Procedure 12 (b) (6) as the. Plaintiff. William

Veal (“Mr. Veal”) can prove no facts upon which relief may be granted.
        Case 1:21-cv-10265-ADB Document 27 Filed 05/07/21 Page 2 of 12




As a matter of explication, it should be noted that prior to any cause of action being

brought forth, the IRS revoked the charter of MCCI for failure to file taxes for three (3)

consecutive years, which taxes Mr. Bowe and Bowe CPA had prepared and delivered to

Mr. Veal for filing by Mr. Veal. Mr. Bowe was subsequently required to restore MCCI’s

Non-Profit status, which he successfully effected.

Defendant Bowe asserts that no agreement, oral or written was made between himself and

the Plaintiff. Further, the Plaintiff has not asserted nor presented any evidentiary proof that

an agreement exists or ever existed between the Plaintiff and Defendant Bowe. As no such

enforceable contract exists between the Plaintiff and Bowe, no breach of contract exists.

Mr. Veal asserts claims in contract, quantum meruit, unfair trade practices, and under

federal civil rights statutes arising from termination of an oral contract. For purposes of this

agreement, taking all the allegations as true, Mr. Veal has not alleged an enforceable.

contract, (offer, acceptance, legal detriment) which complies with the statutory

requirements. Also, he fails to allege which rights were violated and failed to allege the

required elements for the civil rights claims. Moreover, he is claiming damages for losses

which occurred over a period of many year, which does not comport with the provisions of

M.G.L. Ch. 219 sec 1 which requires contracts in excess of one year to be in writing in

order to satisfy the Statute of Frauds.

Therefore, all the counts should be dismissed.




                      STATEMENT OF ALLEGED FACTS

       The following statement of facts is drawn from Mr. Veal’s allegations in his

Complaint. Mr. Veal, “an individual, who is a member of a protected racial minority,”
        Case 1:21-cv-10265-ADB Document 27 Filed 05/07/21 Page 3 of 12




resides in Suffolk County, Massachusetts. Complaint. ¶¶ 1–6. He was the President3 of

theMattapan Community Centers, Inc. (“MCCI”), a non-profit organization. Pl.’s Ex. 2.

Mr. Veal did not bring this action on behalf of the corporation. He brought this action

on behalf of himself –

       In October 2015Mr. Veal approached Defendant Thomas Bowe (“Bowe & Bowe

CPA”), who served as MCCI’s accountant, that the Board of MCCI had voted to give Mr.

Veal’s sister a loan secured by amortgage in October 2015. Id. ¶¶ 68–71. At some

subsequent point, employees from BCYF asked Bowe and Defendant Bonnie Wallace

(“Wallace”), a MCCI bookkeeper, if they knew any information about MCCI that would

support terminating their relationship or occupancy of the community center. Id. ¶ 75.

Bowe and Wallace revealed the story of MCCI’s proposed loan to Mr. Veal’s sister to the

City, and defendants Morales, Sulprizio,and Bognanno who relied on that vote to terminate

the alleged oral agreement between BCYF Community Center and MCCI. Id. ¶¶ 76, 79;

Pl.’s Ex. 2. Mr. Veal attached the disassociation letter signed by Morales, dated on

February 23, 2017.4 Complaint, ¶ 84; Pl.’sEx. 2. The letter indicated “[BCYF] had decided

to disassociate itself from [MCCI].

       BCYF would no longer be partnering with [MCCI], which previously had served

as a site counsel and 501(c)(3) partner for [two BCYF community centers].” The letter

stated that since MCCI voted to grant the mortgage to Mr. Veal’s sister, Mr. Veal had

illegally “use[d] charitable assets to advance private interests” and failed to comply with

severalprocedural formalities for engaging in transactions as a non-profit. Pl.’s Ex. 2




                                I. STANDARD OF REVIEW
        Case 1:21-cv-10265-ADB Document 27 Filed 05/07/21 Page 4 of 12




Mr. Bowe and Thomas Bowe, CPA submits this memorandum in support of his Fed. R.

Civ. P. 12(b)(6) and 9(b) Motion to Dismiss the Complaint. It is appropriate for a Court to

grant a motion to dismiss pursuant to Rule 12(b)(6) where it appears beyond doubt that

plaintiffs would be unable to prove facts in support of their claim that would entitle them

to relief. Gant v. Wallingford Bd. Of Educ., 69 F.3d 669, 673 (2d Cir. 1995). To survive a

motion to dismiss under Rule 12(b)(6), a complaint must plead “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). Dismissal for failure to state a claim under Rule 12(b)(6) is appropriate

where, taking the allegations of the complaint as true, the plaintiff cannot as a matter of

law demonstrate that he is entitled to relief. See Id. at 555 & n.3. Courts first “distinguish

‘the complaint's factual allegations (which must be accepted as true) from its conclusory

legal allegations (which need not be credited).’” Garcia-Catalan v. United States, 734 F.3d

100, 103 (1st Cir. 2013). Courts then “determine whether the factual allegations are

sufficient to support ‘the reasonable inference that the defendant isliable.’” Id. at 103.

“Dismissal for failure to state a claim is appropriate if the complaint does not set forth

factual allegations, either direct or inferential, respecting each material element necessary

to sustain recovery under some actionable legal theory.” Lemelson v.U.S. Bank Nat’l

Ass’n, 721 F.3d 18, 21 (1st Cir. 2013).




                                  •   II. ARGUMENT



      Dismissal of all eight counts of Mr. Veal’s Complaint is appropriate because the

alleged facts demonstrate that Mr. Veal will be unable to prove any of the claims in his
        Case 1:21-cv-10265-ADB Document 27 Filed 05/07/21 Page 5 of 12




Complaint. The counts include contract claims, a claim under Massachusetts General Laws

Chapter 93A, unjust enrichment, and civil rights claims under 42 U.S.C. §§ 1981, 1983, and

1985.

The contract claims against Thomas Bowe and Thomas Bowe, CPA must fail because there

was no alleged oral contract between himself and Thomas Bowe and Thomas Bowe, CPA.

The G.L. c. 93A claim must fail both because the Plaintiff has not alleged that Thomas

Bowe and Bowe, CPA’s behavior was unfair under the meaning of the statute.

        The civil rights claims must fail because Mr. Veal has failed to allege sufficient facts

to demonstrate the required elements: there is neither discrimination nor retaliation against

him for a 42 U.S.C. § 1981 claim; there is no constitutionally recognized interest to support

his due process claims under 42 U.S.C. § 1983; and there is neither conspiracynor class-

based (racial) animus behind the alleged conspirators' action for 42 U.S.C. § 1985 claims.

   A. Counts I, II, & III: All Counts and Allegations Interspersed Throughout
      The Amended Complaint Seeking to Enforce an Alleged Oral Contract or
      Breach Thereof Between William Veal and Mr. Bowe andBowe, CPA
      (Specifically Must be Dismissed Because There Was Never a Contract, Oral
      or Written Between Mr. Veal and Mr. Bowe.

Mr. Veal’s contract claims against Mr. Bowe and Bowe, CPA must be dismissed for lack of

standing because there was no contract between the parties. Mr. Bowe had a contract with

MCCI, Inc., the substance of which was an engagement letter which enjoined him to

complete and submit a tax return and review reports for Mr. Veal’s non-profit. Both were

completed. Mr. Bowe did not “breach” or violate any contract or covenants. He did not

discriminate or retaliate against Mr. Veal or MCCI, Inc. In essence Mr. Bowe dutifully
        Case 1:21-cv-10265-ADB Document 27 Filed 05/07/21 Page 6 of 12




provided competent representation and furnished financial information which is available in

the public domain.




   B. COUNT IV: Mr. Veal Has Not Sufficiently Alleged He Had a Liberty
      Interest in His Reputation as Required to State a Claim for aDue Process
      Violation Under 42 U.S.C. § 1983.

       Mr. Veal also asserts a 42 U.S.C. § 1983 claim, premised on the allegation that the

Defendants committed defamation, which infringed upon his liberty right to his reputation,

violating his constitutional right to due process under the Fourteenth Amendment.

Complaint, ¶ 169. Ultimately, even if he has alleged sufficient facts to establish that the

Defendants committed defamation, he has not alleged sufficient facts to support a § 1983

claim. Mr. Veal alleges that by accusing him of illegally using his non-profit’s funds to

grant his sister a mortgage, the Defendants damaged his reputation, in violation of his

liberty interests protected by the Fourteenth Amendment. Complaint. ¶¶ 114, 115, 169.

Given that the Supreme Court has explicitly rejected such a basis for a § 1983 claim, Mr.

Veal has failed to state a claim and Count IV must be dismissed. See Paul v. Davis, 424

U.S. at 701, 702 (1976)



   C. COUNT V: Violation of G. L. c. 93A, Must Be Dismissed Because the Plaintiff
      Has Not Alleged Facts Which Could Prove That Thomas Bowe and Thomas
      Bowe, CPA Acted inanUnfair or Deceptive Manner



      The G.L. c. 93A claim (Count 5) must fail because Mr. Veal failed at the outset to

file a valid Chapter 93A letter; the function of a demand letter pursuant to M.G.L., 93A, §9,

is to encourage negotiations and settlement by notifying prospective defendants of claims
        Case 1:21-cv-10265-ADB Document 27 Filed 05/07/21 Page 7 of 12




arising from conduct prohibited by M.G.L. c. 93A, §2. This must be presented in a way that

gives the addressees an opportunity to review the facts and the law involved, to analyze

whether the requested relief should be granted or denied. Slaney v. Westwood Auto, Inc.,

366 Mass. 688, 704 (1975). Further, as stated by Judge Kass, the alleged “conduct must

attain a level of rascality that would raise an eyebrow of someone inured to the rough and

tumble of the world of commerce. Levings v. Forbes and Wallace, Inc., 8 Mass. App. Ct.

498, 504.

       Plaintiff alleged that on or about January 1, 2017 Mr. Bowe gave a third-party Lorna

Bognanno and BCYF associates confidential information, a “proposed transaction that had

not been completed” (Paragraph 83, 86 in Complaint), which in fact was public tax

information related to a non-profit organization, specifically an unsecured loan drawn from

the non-profit’s assets for the benefit of his sister, Leah Veal-Green.

       Plaintiff alleged Mr. Bowe “violated his Code of Professional Conduct the irony

should not be lost that in withholding or suppressing knowledge of such a financial

discrepancy (the loan in question), would be a signal violation of this code-- not its

disclosure.

       Mr. Bowe submitted his letter of resignation on February 20, 2017 to MCCI: “Due

to in my opinion unethical decisions made by the board,” which prevented him from

“issuing a review report for fiscal year ending 06-30-16”. (See Paragraph 89). Far from

being a deceptive or unfair act on Mr. Bowe’s part, his resignation was prompted by the

clandestine loan issued months before in 2015 by Mr. Veal, and never reported on MCCI’s

balance sheet or income statement. It was this signal discrepancy between MCCI’s balance

sheet/income statement and bank statement that prompted Mr. Bowe to make further
        Case 1:21-cv-10265-ADB Document 27 Filed 05/07/21 Page 8 of 12




inquiries, inquiries which led to an inquest by the Attorney General’s Office and Mr. Veal’s

subsequent termination by BCYF.

       In Meyer v. Wagner, 429 Mass. 410, 424 (1999), the Supreme Judicial Court

reiterated that an unfair or deceptive act requires more than a finding of negligence. As for

breaches of fiduciary duties, whether intentional or not, both the federal and state courts

have held that “the simple fact that [the] parties knowingly breached [their fiduciary duties]

does not raise the breach to the level of Chapter 93A violation.” Ahern v. Scholz, 85 F.3d

774, 798 (1st Cir. 1996); see Northeast Data Sys. v. McDonnell Douglas Computer Sys.,

986 F.2d 607, 609-10 (1st Cir. 1993); Knapp Shoes v. Sylvania Shoe Mfg. Corp., 418 Mass.

737, 744-45 (1994): Whitinsville Plaza, Inc. v. Kotseas, 378 Mass. 85, 100-01 (1979)



   D. Count VII Discrimination Conspiracy and Count VIII Retaliatory Conspiracy
      in Violation of 42 U.S.C § 1981, 1983, & 1985 Should Be Dismissed Because of
      the Statute of Limitations
      42 U.S.C 1981

    42 U.S.C. Section 1981

               prohibits discrimination on the basis of race in the making or enforcement of

       employment contracts. This language has been interpreted broadly to prohibit any

       intentional workplace discrimination -- including harassment -- on the basis of race.

       The Supreme Court has also held that retaliation is prohibited under Section 1981.

       There was no contract between Mr. Bowe and Mr. Veal. Mr. Bowe’s unequivocal

       departure from this saga occurred at the time of his resignation: February 20, 2017,

       which would also make Mr. Veal’s claim time-barred (See Russell Johnson, III v.

       Lucent Technologies Inc., et al, No. 09-55203 (9th Cir. 2011)
 Case 1:21-cv-10265-ADB Document 27 Filed 05/07/21 Page 9 of 12




42 U.S.C. 1983

 . To prevail in a claim under section 1983, the plaintiff must prove two critical points:

 a person subjected the plaintiff to conduct that occurred under color of state law, and

 this conduct deprived the plaintiff of rights, privileges, or immunities guaranteed under

 federal law or the U.S. Constitution.

 A state is not a "person" under section 1983, but a city is a person under the law (Will

 v. Michigan Department of State Police, 491 U.S. 58, 109 S. Ct. 2304, 105 L. Ed. 2d

 45 [1989]).

 Mr. Bowe is an individual, therefore and remedies sought by Mr. Veal under U.S.C.

 1983 must be dismissed. In all events the claim would also be time barred. Section

 1983 does not contain a built-in statute of limitations. Thus, a federal court called

 upon to adjudicate a section 1983 claim ordinarily must borrow the forum state's

 limitation period governing personal injury causes of action. Wilson v. Garcia, 471

 U.S. 261, 276-80, 105 S.Ct. 1938, 85 L.Ed.2d 254 (1985).

 Massachusetts prescribes a three-year statute of limitations for personal injury actions.

 See Mass. Gen. Laws ch. 260, § 2A and also Nieves v. McSweeney, 73 F.Supp.2d 98,

 102 (D.Mass.1999).

42 U.S.C. Section 1985

        42 U.S.C. Section 1985 “confers a private right of action for injuries

 occasioned when ‘two or more persons. conspire for the purpose of depriving, either

 directly or indirectly,any person or class of persons of the equal protection of the laws,
        Case 1:21-cv-10265-ADB Document 27 Filed 05/07/21 Page 10 of 12




        or of equal privileges and immunities under the laws . ” Aulson v. Blanchard, 83 F.3d

        1, 3 n.2 (1st Cir. 1996); 42U.S.C. § 1985(3).

                As explained by the First Circuit in Aulson:

                To state a claim under § 1985(3) a plaintiff must allege the existence of (1) a
                conspiracy, (2) a conspiratorial purpose to deprive a person or class of
                persons, directlyor indirectly, of the equal protection of the laws or of equal
                privileges and immunities under the laws, (3) an overt act in furtherance of the
                conspiracy, and (4) either
                (a) an injury to person or property, or (b) a deprivationof a constitutionally
                protected right or privilege.Id. at 3 (citing Griffin v. Breckenridge, 403 U.S.
                88, 102 (1971).
 Auth., 531 F.3d 104, 107 (1st Cir. 2008) (quoting 42 U.S.C. § 1985(3)).

Mr. Veal does not present any conspiracy, or overt act in furtherance of the conspiracy, or any racial

or class-based animus behind the alleged conspirators’ action. Mr. Veal just conclusively alleges

“Defendants Morales, Lorna, City and Michael acts were contrary to all counts in this complaint

when they encouraged defendants Thomas, Thomas CPA, and Bonnie to conspire terminate their

agreement and or distance their selves from Plaintiff and Mattapan, and they did (See Paragraph

106 in Complaint). In all events, State limitation periods (Three years) apply to actions brought

pursuant to 42 U.S.C. § 1985.




 I. CONCLUSION

For the reasons set forth above, Mr. Veal has failed to state a claim upon which relief can be

granted. Therefore, Thomas Bowe & Thomas Bowe, CPA respectfully request this Honorable

Court grant its Motion to Dismiss Counts I, II, III, IV, V, VII, VIII with prejudice
        Case 1:21-cv-10265-ADB Document 27 Filed 05/07/21 Page 11 of 12




                                    Respectfully submitted,

                                    /s/Thomas M. Barron, Esq
                                    Thomas M. Barron, Esq.
                                    BBO No. 031220
                                    1372 Hancock Street, Suite 301
                                    Quincy, MA 02169
                                    Telephone (617) 773-7650
Dated: May 6, 2021




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 6th day of May, 2021, I electronically filed the within
Memorandum with the Clerk of the Court using CM/ECF. I also certify that the foregoing
document was served this day to the following on identified on below via transmission of Notices
of Electronic Filing generated by CM/ECF.

William Veal, Plaintiff.
Mrveal@yahoo.com

Commissioner of BCYF, William Morales
& William Morales
William.Morales@boston.gov

City of Boston
c/o Mayor@boston.gov

Mayor Martin Joseph Walsh
c/o Mayor@boston.gov

Michael Sulprizio
c/o Mayor@boston.gov

Lorna Bognanno
c/o Mayor@boston.gov

Bonnie Wallace
c/o Mayor@boston.gov
     Case 1:21-cv-10265-ADB Document 27 Filed 05/07/21 Page 12 of 12




JANE DOE AND JOHN DOE
Unknown—no service

                                       /s/ Thomas M. Barron
                                       Thomas M. Barron, Attorney at Law
                                       BBO# 031220
